DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I, claims 1-9 and 11-18 in the reply filed on 5/25/2022 is acknowledged.  
The traversal is on the ground(s) that claim 10 should be included with the elected invention, as it depends from claim 1 and is an apparatus claim.  
This is not found persuasive because claim 10 includes the elements recited therein as well as the elements of the base claims 1 and 2 from which it depends.  The elements of claim 10 were shown to be drawn to invention II in the Office Action of 3/25/2022.
The traversal is also on the ground(s) that the Office has failed to describe a materially different process, as both Invention I (which Applicant believes includes claim 10, as noted above) and Invention II require casting.   Further, the Office has failed to describe a materially different product in view of the correlation of method steps of the process of making and structural features of the product made.
This is not found persuasive because, as stated in the Office Action of 3/25/2022, the inventions are distinct if either of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).
The Office Action of 3/25/2022 showed that the product as claimed can be made by another and materially different process which is stamping sheets of steel in the shape of the jacket body and then joining or laminating the stamped steel sheets together.  The Office Action of 3/25/2022 also showed that the process as claimed can be used to make another and materially different product which is a motor housing with no cooling passages instead of the cooling jacket recited in the claims.  The Applicant did not establish that either of these alternatives did not satisfy the requirement of MPEP § 806.05(f).
The requirement is still deemed proper and is therefore made FINAL.
Claims 10, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. The Applicant timely traversed the restriction (election) requirement in the reply filed on 5/25/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 109194035 A).
As to claim 1, Chen shows (FIG. 1) An electric motor (para[0024]) cooling jacket comprising: 
a cooling jacket body 3 adapted to enclose a surface of an electric motor stator 4, (FIG. 3):

    PNG
    media_image1.png
    576
    738
    media_image1.png
    Greyscale

the cooling jacket body 3 having protuberances 3P extending therefrom and adapted for contact with the surface of the electric motor stator 4 (FIG. 12, casing 3 is sleeved outside the stator armature 4 para[0041]) ; and 
fluid passageways 33 formed by the cooling jacket body 3, the cooling jacket body protuberances 3P, and the surface of the electric motor stator 3, with the fluid passageways 33 arranged so as to permit a cooling fluid to flow across the surface of the electric motor stator 4 to remove heat from the electric motor stator 4 (para[0053]:1-2).
As to claim 2/1, Chen shows (FIG. 3 above) the protuberances 3P extending from the cooling jacket body 3 comprise a first plurality of protuberances 3PA and a second plurality of protuberances 3PB, wherein the second plurality of protuberances 3PB is aligned anti-symmetrically with the first plurality of protuberances 3PA so as to provide a serpentine fluid path 33 across the surface of the electric motor stator 4 (FIG. 3 shows serpentine passageways 33).
As to claim 3/1, Chen shows (FIG. 3 above) an inlet 31 connected to the fluid passageways 33, the inlet 31 oriented so as to permit the cooling fluid to flow through a serpentine fluid path 33 across the surface of the electric motor stator 4, and an outlet 34,35 connected to the fluid passageways 33 and oriented so as to permit the cooling fluid to drain from the fluid passageways 33 (para[0047]).
As to claim 4/3/1, Chen shows (FIG. 1, 12 and FIG. 3 above) the cooling jacket body 3 comprises a cylindrically shaped body 3 adapted to enclose an outer circumference of the electric motor stator 4, and the inlet 31 and outlet 34,35 are oriented opposite one another within the cooling jacket body 3 so that the cooling fluid flows through the fluid passageways across the outer circumference of the electric motor stator 4 (para[0047]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 109194035 A) in view of Savant et al. (US 2009/0102298, hereinafter Savant).
As to claim 5/4/3/1, Chen was discussed above with respect to claim 4 and Chen further shows (FIG. 3 above) the inlet 31 is arranged on an opposite side of the cylindrical body 3 to the outlet 32.
Chen does not show a sump coupled to one side of the cylindrical body, wherein the outlet is arranged in proximity to the sump.
Savant shows (FIG. 3) a sump 128 coupled to one side of the housing 6, wherein the outlet 126 is arranged in proximity to the sump 128 (para[0027]:22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling jacket body 3 of Chen to have a sump 128 coupled to one side of the cylindrical body 3, wherein the outlet 32 is arranged in proximity to the sump 128 as taught by Savant, for the advantageous benefits of having a space in which the oil is drained which is part of a cooling circuit with a pump and a heat exchanger as taught by Savant (para[0027]:22-24 and para[0028]).
As to claim 6/5/4/3/1, Chen in view of Savant was discussed above with respect to claim 5 and Chen further shows (FIG. 1,, 4, 5, 12 and FIG. 3 above) a first spray ring 2 coupled to one end of the cooling jacket body 3, the first spray ring 2 having a first plurality of orifices 22 adapted to permit cooling fluid to be sprayed on windings of the electric motor stator 4 (para[0048], coils of armature 4 para [0052]).
As to claim 7/6/5/4/3/1, Chen in view of Savant was discussed above with respect to claim 5 and Chen further shows (FIG. 1, 4, 5, 12 and FIG. 3 above) a second spray ring 5 coupled to an end of the cooling jacket body 3 axially opposite the first spray ring 2, the second spray ring 5 having a second plurality of orifices 52 adapted to permit cooling fluid to be sprayed on windings of the electric motor stator 4 (para[0048], coils of armature 4 para [0052]).
As to claim 8/6/5/4/3/1, Chen in view of Savant was discussed above with respect to claim 5 and Chen further shows (FIG. 1, 4, 5, 12 and FIG. 3 above) the first spray ring 2 is fluidly coupled with the fluid passageways 33 and the discharge 32 so as to permit cooling fluid to flow from the inlet 31 into the fluid passageways 33, across the outer circumference of the electric motor stator 4, through the outlet 34 and thereafter through the first plurality of orifices 22 onto the windings of the electric motor stator 4 and to the discharge 32 (para[0052]).
Chen does not show cooling fluid flowing to a sump.
Savant shows (FIG. 3) lubricant flowing to a sump 128 (para[0027]:22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling jacket body 3 of Chen in view of Savant to have cooling fluid flowing to a sump 128 as taught by Savant, for the advantageous benefits of having a space in which the oil is drained which is part of a cooling circuit with a pump and a heat exchanger as taught by Savant (para[0027]:22-24 and para[0028]).
As to claim 9/7/6/5/4/3/1, Chen in view of Savant was discussed above with respect to claim 5 and Chen further shows (FIG. 1, 4, 5, 12 and FIG. 3 above) the first spray ring 2 and the second spray ring 5 are fluidly coupled with the fluid passageways 33 and the discharge 32 so as to permit cooling fluid to flow from the inlet 31 into the fluid passageways 33, across the outer circumference of the electric motor stator 4, through the outlet 34,35 and thereafter through the first plurality of orifices 22 and the second plurality of orifices 52 onto windings of the electric motor stator 4 proximate to the first plurality of orifices 22 and the second plurality of orifices 52, and to the discharge 32 (para[0052]).
Chen does not show cooling fluid flowing to a sump.
Savant shows (FIG. 3) lubricant flowing to a sump 128 (para[0027]:22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling jacket body 3 of Chen in view of Savant to have cooling fluid flowing to a sump 128 as taught by Savant, for the advantageous benefits of having a space in which the oil is drained which is part of a cooling circuit with a pump and a heat exchanger as taught by Savant (para[0027]:22-24 and para[0028])
As to claim 11, Chen shows (FIG. 1, 4, 5, 12 and FIG. 3 above) An electric motor (para[0024])  assembly comprising: 
a non-rotatable stator 4 having a plurality of windings attached to the non-rotatable stator 4 (coils in armature 4 para[0052]; 
a rotor 6 arranged coaxially and radially inward of the non-rotatable stator 4; 
a shaft 63 coupled to the rotor 6, where the shaft 63 transmits rotational power; 
a cooling jacket 3 enclosing the non-rotatable stator 4, wherein the cooling jacket 3 has a cylindrical body 3, the cooling jacket 3 comprising a plurality of protuberances 3P arrayed radially on an inner periphery of the cylindrical body 3, the plurality of protuberances 3P in contact with an outer circumference of the stator 4 forming a plurality of passages 33 (FIG. 12, casing 3 is sleeved outside the stator armature 4 para[0041]); 
a first spray ring 2 coupled to one end of the cooling jacket 3; 
a second spray ring 5 coupled to a second end of the cooling jacket 3; 
a first housing member 1 coupled to the cooling jacket 3, wherein the first housing member 1 couples to the first spray ring 2 to form a first fluid channel; and 
a second housing member 7 coupled to the cooling jacket 3, wherein the second housing member 7 couples to the second spray ring 5 to form a second fluid channel (rotor para[0046], it is implied that the shaft 63 transmits rotational power, the end caps 1,7 contain fluid inside the motor) .
Chen does not show the cylindrical body coupled to a sump housing.
Savant shows (FIG. 3) a sump 128 coupled to one side of the housing 6 (para[0027]:22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling jacket body 3 of Chen to have the cylindrical body 3 coupled to a sump housing 128 as taught by Savant, for the advantageous benefits of having a space in which the oil is drained which is part of a cooling circuit with a pump and a heat exchanger as taught by Savant (para[0027]:22-24 and para[0028]).
As to claim 12/11, Chen in view of Savant was discussed above with respect to claim 11 and Chen further shows (FIG. 1, 4, 5, 12 and FIG. 3 above) the first fluid channel and the second cooling channel are in fluid communication with the plurality of passages 33 formed between the cooling jacket 3 and the non-rotatable stator 4 (through the outlets 34,35 and the rings 2,5).
As to claim 13/11, Chen in view of Savant was discussed above with respect to claim 11 and Chen further shows (FIG. 1, 4, 5, 12 and FIG. 3 above) the first spray ring 2 further comprises a first plurality of orifice openings 22 radially arrayed about an inner periphery of the first spray ring 2, wherein the first plurality of orifice openings 22 connect to the first fluid channel, wherein the second spray ring 5 further comprises a second plurality of orifice openings 52 radially arrayed about an inner periphery of the second spray ring 5, and wherein the second plurality of orifice openings 52 connect to the second fluid channel (the spray rings 2,5 are part of the respective fluid channels).
As to claim 14/13/11, Chen in view of Savant was discussed above with respect to claim 11 and Chen further shows (FIG. 1, 5, 12 and FIG. 3 above and FIG. 4 as modified above):

    PNG
    media_image2.png
    404
    571
    media_image2.png
    Greyscale

the first spray ring 2 further comprises a first drain passage 25 located in proximity to the sump housing 128, and wherein the second spray ring 5 further comprises a second drain passage 55 located in proximity to the sump housing 128 (the passages 25,55 are closest to the outlet 32).
As to claim 15/13/11, Chen in view of Savant was discussed above with respect to claim 11 and Chen further shows (FIG. 1, 4, 5, 12 and FIG. 3 above) the first plurality of orifice openings 22 is aligned to deliver a fluid to the plurality of windings, and wherein the second plurality of orifice openings 52 is aligned to deliver the fluid to the plurality of windings (para[0048], coils of armature 4 para [0052]).
As to claim 16/14/13/11, Chen in view of Savant was discussed above with respect to claim 11 and Chen further shows (FIG. 1, 4, 5, 12 and FIG. 3 above as modified) an outlet 32 opening in the sump housing and an inlet 31 opening in the cooling jacket 3, the inlet 31 opening located at a distal location to the outlet 32 opening.
As to claim 17/11, Chen in view of Savant was discussed above with respect to claim 11 and Chen further shows (FIG. 1, 4, 5, 12 and FIG. 3 above) the first housing member 1 provides an enclosure around the non-rotatable stator 4, the rotor 6, and the shaft 63, and wherein the second housing member 7 provides an enclosure around the non-rotatable stator 4, the rotor 6, and the shaft 63.
As to claim 18/17/11, Chen in view of Savant was discussed above with respect to claim 11 and Chen further shows (FIG. 7):

    PNG
    media_image3.png
    462
    629
    media_image3.png
    Greyscale

the first housing member 1 comprises a ring member 13 and an end plate 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Graves et al. (US 2019/0006914) shows a motor driving an axle with a cooling system with cooling rings and a sump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832